                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                          CR-17-79-GF-BMM

          Plaintiff,

   vs.
                                              ORDER ADOPTING FINDINGS AND
KORDELL KYLE BIG KNIFE,                           RECOMMENDATIONS

          Defendant.



         United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 26, 2019. (Doc. 51.) Defendant Kordell

Kyle Big Knife waived his right to object to Judge Johnston’s Findings and

Recommendations. Id. at 4. The Government did not file an objection. The Court

will review Judge Johnston’s Findings and Recommendations for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on June 25, 2019. (Doc. 50.)

The United States accused Big Knife of violating his conditions of supervised

release by: (1) failing to report for substance abuse treatment and (2) consuming

alcohol. (Doc. 51 at 2.) Big Knife admitted to both violations. Id.

                                          1
      Judge Johnston recommended that the Court revoke Big Knife’s supervised

release. Id. at 3. Judge Johnston recommended that Big Knife should serve a term

of custody of three months followed by seventeen months of supervised release. Id.

Judge Johnston further recommended that Big Knife serve the first 60 days of his

period of supervision at Connections Corrections in Butte, Montana. Id. Judge

Johnston recommended that Big Knife’s supervised release conditions previously

imposed be continued. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Big Knife’s violations represent a serious breach of the Court’s

trust. A custodial sentence of three months, with seventeen months of supervised

release to follow, with the first 60 days of supervised release spent at Connections

Corrections in Butte, Montana, is a sufficient, but not greater than necessary

sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 51) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Kordell Kyle Big Knife is

sentenced to a term of custody of three months followed by seventeen months of

supervised release. Big Knife shall spend the first 60 days of his period of

supervision at Connections Corrections in Butte, Montana. The conditions of




                                          2
supervised release previously imposed against Big Knife shall continue to be

imposed.

       DATED this 26th day of June, 2019.




                                        3
